                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 UNITED STATES OF AMERICA,                       §
                                                 §
      Plaintiff,                                 §
                                                 §
 v.                                              §   CRIMINAL NO. 3:19-CR-0146-B
                                                 §
 LEAH HAGEN (1) and MICHAEL                      §
 HAGEN (2),                                      §
                                                 §
      Defendants.                                §

                           MEMORANDUM OPINION AND ORDER

          Before the Court is the Government’s Motion for Leave to File Motion in Limine to

Authenticate Records Pursuant to Federal Rules of Evidence 902(11) and 902(14) (Doc. 190) and

the Government’s Motion in Limine to Authenticate Records Pursuant to Federal Rules of Evidence

902(11) and 902(14) (Doc. 190-2). The motion for leave (Doc. 190) is GRANTED; thus, the Court

considers the motion in limine (Doc. 190-2) below. It is likewise GRANTED.

          The Government has filed a notice of its intent to offer evidence pursuant to Federal Rules

of Evidence 902(11) and 902(14). See generally Doc. 186, Gov’t’s Notice. In its notice, the

Government states that it intends to introduce groups of business records via affidavit or declaration,

rather than via a live witness, under Rule 902(11) (“the Business Records Group”), and groups of

data authenticated by digital identification, rather than by a live witness, under Rule 902(14) (“the

Digital Records Group”). Id. at 1, 4. The Hagens responded to the Government’s notice, objecting

to the majority of the Government’s proposed exhibits. See Doc. 187, Defs.’ Objs., 1.

          After the Court urged the parties to confer in good faith to reach an agreement as to the


                                                 -1-
authenticity of the Government’s proposed exhibits, the Hagens stipulated to the authenticity of all

the Government’s proposed exhibits in the Business Records Group except: 200, 201–201A,

202–202A, and 204–204A. Doc. 201, Defs.’ Resp., 1–2 & n.1; see also Doc. 186, Gov’t’s Am. Notice,

1–5. Moreover, the Hagens stipulated to the authenticity of all the Government’s proposed exhibits

in the Digital Records Group. Doc. 201, Defs.’ Resp., 7–8. However, the Hagens stated that in

conferring with the Government, the Government took the position that the Hagens’ stipulation as

to the authenticity of the Digital Records Group constitutes an admission that the exhibits in the

Digital Records Group are ultimately admissible. Id. at 8. The Hagens seeks clarification from the

Court that their stipulation as to the authenticity of the exhibits contained in the Business Records

Group and the Digital Records Group does not foreclose them from raising admissibility arguments

later. Id.

         The Court heard oral argument on the Government’s motion in limine at a hearing dated

June 2, 2021, and it granted the Government’s motion from the bench. This Order further explains

the Court’s reasoning.

                                                  I.

                             THE BUSINESS RECORDS GROUP

         A business record may be authenticated by “a certification of the custodian or another

qualified person” rather than by a live witness if it “meets the requirements of Rule

803(6)(A)–(C)[.]” Fed. R. Evid. 902(11). Rule 803 provides that an item is not hearsay if it is a

“record of an act, event, condition, opinion, or diagnosis” that (A) “was made at or near the time

by—or from information transmitted by—someone with knowledge;” (B) “was kept in the course of

a regularly conducted activity of a business, organization, occupation, or calling, whether or not for

                                                -2-
profit;” and (C) “making the record was a regular practice of that activity[.]” Fed. R. Evid.

803(6)(A)–(C).

        As stated above, the Hagens object to only proposed exhibits 200, 201–201A, 202–202A,

and 204–204A from the Business Records Group. Doc. 201, Defs.’ Resp., 1–2 & n.1. These exhibits

are “records of claims data for Metro DME Supply, LLC and Ortho Pain Solutions, LLC provided

by Qlarant Integrity Solutions, Aetna, Humana, and United Healthcare[.]” Id. at 3. The Hagens

object to the authenticity of these exhibits on three grounds: (1) the affidavits do not describe the

record-keeping process or otherwise indicate that the declarant has knowledge about the record-

keeping process; (2) the affidavits are boilerplate and conclusory; and (3) the documents1 appear to

be prepared in anticipation of litigation and thus cannot be business records. Doc. 201, Defs.’ Resp.,

4–5, 7. For the reasons that follow, the Court OVERRULES both objections and finds that the

exhibits at issue may be authenticated by the business-records affidavits provided.

        First, the Hagens state that the affidavits are insufficient because they contain no description

of the organizations’ record-keeping processes or statement by the declarants that they have

knowledge about the record-keeping processes. Id. The Hagens cite cases stating that a witness is

qualified to introduce a business record only if that witness can explain the record-keeping system

of the organization from which the record originates, and they argue that because the affidavits at

issue do not establish that the declarants can explain said record-keeping systems, the affidavits are

insufficient. See id. But the Hagens ignore that the affidavits each clearly state that the respective

declarants are the custodians of the records the affidavits support. Indeed, a custodian of records is


        1
         Argument at the hearing clarified that the Hagens refer primarily to the proposed exhibits from
Qlarant Integrity Solutions in lodging this objection.

                                                 -3-
per se qualified to sponsor business records. See United States v. Iredia, 866 F.2d 114, 119–120 (5th

Cir. 1989) (explaining that to admit a business record under Rule 803(6), the sponsoring witness

“must be either the custodian of the records or a qualified witness[,]” and that a qualified witness is

someone who can otherwise “explain the record keeping system” (emphasis added) (citation

omitted)). And, in any event, the Fifth Circuit has clearly explained that “a party does not need to

explain the record-keeping system of the organization[,] [and] [i]t is enough that the 803(6)

requirements are certified” by the supporting business-record affidavit. United States v. Towns, 718

F.3d 404, 409 n.7 (5th Cir. 2013) (emphasis in original).

       Second, the Hagens argue that the affidavits are insufficient because they are boilerplate and

conclusory. Doc. 201, Defs.’ Resp., 5. This objection is likewise OVERRULED. Even if the Hagens

are correct that the affidavits are boilerplate and conclusory, the authority clearly supports that

affidavits may simply track the elements of Rule 803(6). See id. at 409 (“A proper foundation is laid

for business records simply by an affidavit that attests to the requisite elements of FRE 803(6).”);

Sheppard v. Liberty Mut. Ins. Co., 2017 WL 480601, at *4 (E.D. La. Feb 2, 2017) (finding affidavits

that recited elements of Rule 803(6) satisfied Rule 902(11)); JPMorgan Chase Bank, N.A. v. Classic

Home Fin., Inc., 2012 WL 201533, at *5 (S.D. Tex. Jan. 23, 2012) (finding affidavit sufficient where

declarant “aver[red] that she is a vice president of Plaintiff and, as part of that employment, is

familiar with the [documents at issue]”); Kast v. Greater New Orleans Expressway Comm’n, 719 F.

Supp. 2d 662, 668 n.55 (E.D. La. 2010) (finding affidavit from custodian of records stating “that

based on her ‘knowledge’ the exhibits are ‘true, and accurate’ and ‘kept in the ordinary course of

business’” were “sufficient to satisfy the requirements set forth in Federal Rule of Evidence 803(6),

104(a) and 902(11) with regard to the admissibility and certification of business records”).

                                                 -4-
       The Hagens point to no authority stating that business-records affidavits under Rule 902(11)

must contain more information than the affidavits at issue contain. And the Court is not persuaded

by the Hagens’ citation to Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985),

which discusses the sufficiency of affidavits to support or defeat summary judgment and has no

bearing on the requirements of Federal Rule of Evidence 902(11).

       Finally, the Hagens argue that the exhibits purporting to be claims data from Qlarant

Integrity Solutions appear to have been prepared in anticipation of litigation and thus cannot be

business records. See Doc. 201, Defs.’ Resp., 7. At the June 2 hearing, the Hagens asked the Court

to require the Government to call an appropriate live witness to support these exhibits so that the

Hagens can cross-examine such witness regarding the preparation of the exhibits. The Government

confirmed at the hearing that an appropriate witness will be available at trial. Thus, this objection

is OVERRULED as moot.

       In sum, the Court OVERRULES the Hagens’ objections to the authenticity of proposed

exhibits 200, 201–201A, 202–202A, and 204–204A from the Business Records Group, and it will

permit the Government to introduce these exhibits by business-records affidavit rather than by a live

witness. The Court clarifies, however, that the Hagens remain free to raise available evidentiary

objections to the exhibits.

                                                 II.

                              THE DIGITAL RECORDS GROUP

        The Hagens stipulate that all the exhibits in the Digital Records Group “are authentic copies

of the images on the computer from which they were downloaded.” Doc. 201 Defs.’ Resp., 7



                                                -5-
(quotations omitted). The Hagens, however, raise a sole issue with respect to the Digital Records

Group: According to the Hagens, “the Government has indicated that [the Hagens’ stipulation to

the Digital Records Group] also demonstrates that the exhibits are business records and . . . are

deemed admitted.” Id. at 8. The Hagens seek clarification from the Court that they are free to raise

evidentiary objections to the Digital Records Group even though they have stipulated to their

authenticity.

       The Hagens are correct, and the Court so clarifies. A finding that exhibits may be introduced

under Rule 902(14) does not preclude the opponent of the evidence from “object[ing] to

admissibility of the proffered item on other grounds—including hearsay, relevance, or in criminal

cases the right to confrontation.” Fed. R. Evid. 902, advisory committee’s note to the 2017

amendment. The Court SUSTAINS the Hagens’ argument with respect to the Digital Records

Group and permits the Government to introduce the exhibits in the Digital Records Group by

affidavit. The Hagens, however, are permitted to later raise admissibility objections to the Digital

Records Group.

                                                III.

                                         CONCLUSION

       For the foregoing reasons, the Government’s Motion for Leave to File Motion in Limine to

Authenticate Records Pursuant to Federal Rules of Evidence 902(11) and 902(14) (Doc. 190) and

the Government’s Motion in Limine to Authenticate Records Pursuant to Federal Rules of Evidence

902(11) and 902(14) (Doc. 190-2) are GRANTED. The Court notes, however, that while it has

clarified the Hagens’ right to raise admissibility objections to any exhibit at issue in the pending

motion, the Court admonishes the parties as follows: The Court expects that the majority of exhibits

                                               -6-
in this case will be pre-admitted. That is, the Court expects the parties to reach agreement as to the

admissibility of a large percentage of the exhibits, whether at issue in the pending motion or not.

        Accordingly, the Court ORDERS the parties to confer in good faith by telephone in attempt

to reach agreement on pre-admission of the exhibits in this case. Even if the parties have already

conferred regarding pre-admission of exhibits and reached some agreement, the Court orders them

to confer again in attempt to reach further agreement. As there are voluminous exhibits in this case,

the Court strongly urges the parties to resolve evidentiary disputes among themselves so as to avoid

delays in trial.

        The parties shall file, on or before June 18, 2021, a joint notice enumerating the exhibits

they have agreed to pre-admit.




        SO ORDERED.

        SIGNED: June 3, 2021.


                                                      __________________________________
                                                      JANE J. BOYLE
                                                      UNITED STATES DISTRICT JUDGE




                                                -7-
